Citation Nr: 1011001	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and, 
if so, whether service connection is warranted for the 
claimed disorder.

2.	Entitlement to an evaluation in excess of 30 percent for 
chondromalacia of the left knee.

3.	Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and stepson


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
November 1973 and August 1976 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Veteran, his spouse and stepson testified before the 
undersigned Veterans Law Judge at a December 2009 hearing 
conducted via videoconference.  A transcript of the hearing 
is of record. 

The issues of entitlement to service connection for PTSD and 
entitlement to increased evaluations for chondromalacia of 
the knees is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An October 2000 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  The Veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the October 2000 rating decision 
is not cumulative of the evidence of record at the time of 
the October 2000 denial, relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for PTSD and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The October 2000 rating decision which denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the October 2000 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for PTSD is new and material and the 
Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim 
of service connection, since the entire benefit sought on 
appeal has been granted, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO initially denied the Veteran's application to reopen a 
claim of service connection for PTSD in October 2000.  The RO 
considered service treatment records, post-service medical 
records and statements from the Veteran.  The RO determined 
that service connection for PTSD was not warranted because 
the evidence did not indicate the Veteran was then diagnosed 
with the disorder.  The Veteran was notified of this decision 
and of his procedural and appellate rights by letter in 
October 2000.  He did not complete an appeal of this 
decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in August 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2000 RO decision 
includes further statements from the Veteran, and both 
private and VA treatment records.  Significantly, the 
treatment records indicate the Veteran currently suffers from 
PTSD and is receiving treatment for the disorder.  As noted 
above, the RO found no evidence of a diagnosis of PTSD at the 
time his original claim was denied.

The Board concludes that the treatment records submitted by 
the Veteran are new and material with respect to the issue of 
service connection for PTSD.  They were not previously of 
record at the time of the October 2000 rating decision.  They 
are not cumulative of prior records because they provide a 
current diagnosis of PTSD.  Previously, the record contained 
no such current evidence.  The evidence is therefore relevant 
and probative and raises a reasonable possibility of 
substantiating the claim.  These treatment records, presumed 
credible, bear substantially upon the specific matters under 
consideration as they relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the Veteran's appeal is granted.






REMAND

As discussed above, the Board has reopened the Veteran's 
claim of service connection for PTSD.  With respect to his 
claim for PTSD, he has identified several stressors he 
asserts led to the development of his PTSD.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2009) (pertaining to combat Veterans).  If 
the claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

At the December 2009 Board hearing, the Veteran testified 
that as a heavy truck driver in the 360th Transportation 
Medium Truck Company, he would haul aviation fuel to air 
bases located in the northern areas of South Vietnam.  He 
further stated that his convoys were attacked on several 
occasions during the period from May through July 1971.  See 
Board hearing transcript at 7.  A second stressor identified 
by the Veteran is that he witnessed the suicide of a 
noncommissioned officer (NCO) in Cam Ranh Bay, also 
approximately between May through July 1971.  See Board 
hearing transcript at 4.  Finally, he stated that in 
approximately September 1971, he witnessed a Korean die after 
being accidentally shot in the chest.

Furthermore, the Board observes the Veteran testified at the 
December 2009 hearing that he received outpatient psychiatric 
treatment at the hospital at Fort Rucker, Alabama, 
approximately two and a half months following his return from 
Vietnam.  The Board observes that clinical medical records 
are sometimes filed under the name of the facility, and not 
the Veteran and thus, are not included in the Veteran's 
service treatment records.  In light of the Veteran's 
testimony regarding his alleged stressors, specifically the 
three-month timeframe provided by the Veteran, as well as in-
service psychiatric treatment, the Board finds that a remand 
is necessary to allow the AOJ an opportunity to further 
develop the Veteran's claim.  

With respect to the Veteran's increased rating claims, the 
Veteran is service-connected for chondromalacia of the right 
and left knee, currently evaluated as 10 and 30 percent 
disabling, respectfully.  In a May 2009 statement of the 
case, the RO relied in part on a December 2007 VA examination 
in continuing the Veteran's evaluations.  However, the 
Veteran stated in his June 2009 substantive appeal that the 
December 2007 VA examination was conducted one day following 
knee surgery and, thus, does not accurately reflect the 
severity of his bilateral knee disorder as he was on pain 
medication.  He is essentially asserting his bilateral knee 
disorder is worse than at the time of the December 2007 
examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

As a final note, the record reflects that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, reported in part due to his bilateral knee 
disorder.  However, the SSA award decision and supporting 
documents are not part of the record.  In order to ensure 
that the appellant's claim is adjudicated on the basis of a 
complete evidentiary record, the SSA award letter and related 
evidence should therefore be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
and obtained.  A response, negative or 
positive, should be associated with the 
claims file.

2.	The AOJ should request from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), or other appropriate source, 
verification of the following:

i.	whether convoys from the 360th 
Transportation Company were attacked 
by enemy fire during the period May 
1, 1971, to July 31, 1971.

ii.	whether a non-commissioned officer of 
the 360th Transportation Company died 
from suicide between May 1, 1971, and 
July 31, 1971.  

3.	Appropriate attempts should be made to 
retrieve any outpatient psychiatric 
clinical records from the hospital at Ft. 
Rucker, Alabama, or any associated aid 
stations.  It should be noted that the 
Veteran's clinical records may be filed at 
the NPRC under the name of the facility, 
and not the Veteran. 

Efforts to obtain the foregoing records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).
4.	Schedule the Veteran for a VA psychiatric 
examination to determine the etiology of 
any currently manifested PTSD and/or any 
other acquired psychiatric disorder.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
claims file, including this REMAND, must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
In determining whether the Veteran has 
PTSD due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed by the records 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify whether the stressors detailed in 
the record serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-verified events specified 
in the examination report.  

With respect to an acquired psychiatric 
disorder other than PTSD, should a current 
diagnosis be rendered, the examiner should 
opine as to whether any current 
psychiatric disorder is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to the 
Veteran's active service or is proximately 
due to or chronically worsened by any 
service-connected disability.  A detailed 
rationale should be provided for all 
opinions. 

5.	Schedule the Veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
bilateral chondromalacia of the knees.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to range of motion, 
as well as whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the service-connected 
bilateral knee disability.  If any of the 
above is observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees, and complaints and 
clinical findings should be reported in 
detail.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.  In addition to the above 
findings, the examiner should specifically 
state if there is any evidence of 
ankylosis, subluxation, lateral 
instability, "locking," or effusion into 
the joint.  The examiner should also state 
whether there is impairment of the tibia 
and fibula, including whether there is 
nonunion with loose motion requiring a 
brace or malunion.

6.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


